DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 8/5/2022, is acknowledged. Claim 1 is amended. Claims 12 – 20 are newly entered. Claims 1 – 20 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 9 – 10, 12 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0129312 (“Kinoshita ‘312” or “’312”; of record, cited on PTO-892 of 12/22/2020) in view of WO 2014/084389 (“Kinoshita ‘051” or “’051”; herein citing US 2015/0299051 as English translation).
Regarding claim 1, Kinoshita ‘312 teaches a cutting insert ([0001] – “sintered cermet”), comprising: a base member comprising a first surface as a rake surface ([0042]; Fig. 1, #2), a second surface as a flank surface adjacent to the first surface ([0042]; Fig. 1, #3), and a first cutting edge located in at least a part of a first ridge line which the first surface intersects with the second surface ([0042]; Fig. 1, #4), wherein the base member comprises a hard phase containing a titanium carbonitride (TiCN) ([0044]), and a binding phase comprising mainly at least one of Co and Ni ([0044]); the hard phase comprises a first hard phase and a second hard phase, the two hard phases having varying amounts of TiCN, and the second hard phase is observed on a lower angle side in a comparison of (422) plane peak in an X-ray diffraction analysis ([0045]-[0046]).
Regarding the claimed requirement that a compressive residual stress of the second hard phase in the second surface is less than a compressive residual stress of the second hard phase in the first surface, the Examiner notes that Kinoshita ‘312 does not measure the compressive residual stresses present in the cutting insert in a way which is directly comparable to the present claims. Rather, ‘312 teaches that a compressive stress of the second hard phase on an in-plane direction of the flank surface (σ11[2sf]), i.e. the second surface, is 200 MPa or above ([0015], L 4-8), while a compressive stress of the second hard phase in the rake surface (σ11[2r]), i.e. the first surface, is 150 MPa or above ([0009], L 19-21). Thus, from this disclosure, it can be concluded that Kinoshita ‘312 encompasses both embodiments wherein a compressive residual stress of the second hard phase in the second surface is less than a compressive residual stress of the second hard phase in the first surface, as well as embodiments wherein a compressive residual stress of the second hard phase in the second surface is less than a compressive residual stress of the second hard phase in the first surface.
Additionally, the manufacturing method for producing the cutting insert of the present application/claims and that taught by Kinoshita ‘312 is substantially the same. For example, the process laid out in [0074]-[0090] of ‘312, including mixing of raw material powders, molding, sintering at specific temperatures, stages, atmospheres, and temperature increase/decrease rates, and post-sintering treatments such as grinding, blasting, and coating, is substantially the same as the process disclosed in [0066]-[0077] of the present application.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the cutting insert taught by Kinoshita ‘312 would possess the claimed relationship between the compressive residual stress of the second hard phase in the first and second surfaces as claimed absent evidence or persuasive reasoning to the contrary, in view of the substantial similarity in structure and manufacturing method between the two disclosures.
Kinoshita ‘312 does not explicitly teach that the binding phase comprises tungsten, nor that  the binding phase comprises a first binding phase and a second binding phase in which the first binding phase has a mass ratio of tungsten to a total amount of cobalt and nickel (W/(Co+Ni)) that is 0.8 or less, and, the second binding phase has a mass ratio of tungsten to a total amount of cobalt and nickel (W/(Co+Ni)) that is 1.2 or more.
Kinoshita ‘051 teaches a cutting tool made of a cermet ([0007]) formed of a similar composition ([0026]; [0073]) and by a similar manufacturing process ([0073]-[0078]) to both Kinoshita ‘312 and the present application. Kinoshita ‘051 teaches that when adding and mixing raw material powders, at least one type of metal W powder and a WC1-x (0<x≤1) powder with an average grain size of 2-10 microns is added ([0073], L 9-11). Further, ‘051 teaches that by controlling the temperature increasing pattern and the timing for introducing a predetermined amount of inert gas during the firing/sintering in a manner substantially similar to that disclosed both in Kinoshita ‘312 and the present application, the metal W powder and/or WC1-x (0<x≤1) powder aggregated in the mixed powder forms an aggregated portion due to the other group IV, V, and VI elements being carbonized and nitrided while melting. In addition, the Co powder and Ni powder dissolve in each other while melting, surround the periphery of the hard phase, and make a bond between the hard phases, resulting in a cermet ([0077]). Kinoshita ‘051 teaches that the formation of an aggregated portion, due to addition of metal W or WC1-x (0<x≤1) powder, has the effect of preventing the formation of cracks, and allows for achieving a sharp state in the cutting tool by eliminating chipping in a blade edge ([0040])
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kinoshita ‘051 into Kinoshita ‘312, and add a metal W or WC1-x (0<x≤1) powder to the blend of raw material powders when forming the cutting tool. Doing so would promote the formation of an aggregated portion containing tungsten, which has the effect of preventing the formation of cracks, and allows for achieving a sharp state in the cutting tool by eliminating chipping in a blade edge.
The Examiner has attributed the melting of Co and Ni powders to form a bond between hard phases, as discussed in Kinoshita ‘051, as the claimed “first binding phase” having a mass ratio of tungsten to a total amount of cobalt and nickel (W/(Co+Ni)) that is 0.8 or less (thus including a binding phase with no or negligible amounts of W). Further, the formation of an aggregated portion including the at least one type of metal W powder and WC1-x (0<x≤1) powder is attributed to the claimed “second binding phase” having a mass ratio of tungsten to a total amount of cobalt and nickel (W/(Co+Ni)) that is 1.2 or more, as such a tungsten to cobalt+nickel ratio would be expected in an aggregated portion which is primary derived from metal W powder or WC1-x (0<x≤1) powder. Thus, the combined teachings of Kinoshita ‘312 and ‘051 suggest a binding phase comprising tungsten and at least one of cobalt and nickel, the binding phase comprising a first binding phase and a second binding phase, with ratios of W to Co+Ni in each binding phase which would either fall within the claimed ratio ranges, or obviate them due to an overlapping or encompassing range.
Regarding claim 2, the Examiner notes that Kinoshita ‘312 inherently possesses a base member comprising a first region comprising the first surface, and a second region located further away from the first surface than the first region. For example, the “first region” may be the first surface, and the “second region” may include the interior of the base member/cutting tool as well as the second, or flank, surface.
Further, Kinoshita ‘312 teaches that previous research has resulted in the finding that by reducing the concentration of a binder phase in the surface portion of a cermet relative to the concentration of the binder phase within the interior thereof, the ratio of a hard phase in the surface may be increased, thereby allowing for raised compression residual stresses to remain in the surface portion of the sintered body, thereby improving wear resistance, fracture resistance, and thermal shock resistance of the cermet ([0003]).
It would have been obvious to an ordinarily skilled artisan to reducing the concentration of a binder phase in surface portions of a cermet (i.e. including the aforementioned “first region”) relative to the concentration of the binder phase within the interior thereof (i.e. a region encompassed by the aforementioned “second region”). Doing so would increase the ratio of a hard phase in the surface, thereby allowing for raised compression residual stresses to remain in the surface portion of the sintered body, and improving wear resistance, fracture resistance, and thermal shock resistance of the cermet.
Regarding claim 3, the Examiner notes that the second region may be arbitrarily chosen so as to include the second surface (i.e. the flank surface) of the cutting insert/cutting tool, as discussed previously. 
Further, Kinoshita ‘312 teaches that previous research has resulted in the finding that by reducing the concentration of a binder phase in the surface portion of a cermet relative to the concentration of the binder phase within the interior thereof, the ratio of a hard phase in the surface may be increased, thereby allowing for raised compression residual stresses to remain in the surface portion of the sintered body, thereby improving wear resistance, fracture resistance, and thermal shock resistance of the cermet ([0003]).
It would have been obvious to an ordinarily skilled artisan to reducing the concentration of a binder phase in surface portions of a cermet (e.g. the second or “flank” surface) relative to the concentration of the binder phase within the interior thereof (e.g. the subsection of the second region which is located at a depth of 500 microns or more from the second surface). Doing so would increase the ratio of a hard phase in the surface, thereby allowing for raised compression residual stresses to remain in the surface portion of the sintered body, and improving wear resistance, fracture resistance, and thermal shock resistance of the cermet.
Regarding claim 4, with respect to the claimed requirement that a compressive residual stress of the second hard phase in the second region (encompassing the second surface) is less than a compressive residual stress of the second hard phase in the first region (corresponding essentially to the first surface), the Examiner notes that Kinoshita ‘312 does not measure the compressive residual stresses present in the cutting insert in a way which is directly comparable to the present claims. Rather, ‘312 teaches that a compressive stress of the second hard phase on an in-plane direction of the flank surface (σ11[2sf]), i.e. the second surface, is 200 MPa or above ([0015], L 4-8), while a compressive stress of the second hard phase in the rake surface (σ11[2r]), i.e. the first surface, is 150 MPa or above ([0009], L 19-21). Thus, from this disclosure, it can be concluded that Kinoshita ‘312 encompasses both embodiments wherein a compressive residual stress of the second hard phase in the second surface/region is less than a compressive residual stress of the second hard phase in the first surface/region, as well as embodiments wherein a compressive residual stress of the second hard phase in the second surface/region is less than a compressive residual stress of the second hard phase in the first surface/region.
Additionally, the manufacturing method for producing the cutting insert of the present application/claims and that taught by Kinoshita ‘312 is substantially the same. For example, the process laid out in [0074]-[0090] of ‘312, including mixing of raw material powders, molding, sintering at specific temperatures, stages, atmospheres, and temperature increase/decrease rates, and post-sintering treatments such as grinding, blasting, and coating, is substantially the same as the process disclosed in [0066]-[0077] of the present application.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the cutting insert taught by Kinoshita ‘312 would possess the claimed relationship between the compressive residual stress of the second hard phase in the first and second regions as claimed absent evidence or persuasive reasoning to the contrary, in view of the substantial similarity in structure and manufacturing method between the two disclosures.
Regarding claim 5, Kinoshita ‘312 does not explicitly teach that a thickness of the first region in a direction orthogonal to the first surface in a part along the first cutting edge is less than a thickness of the first region in a direction orthogonal to the first surface in a middle part of the first surface. The Examiner notes that the first region may be arbitrarily chosen, and thus may be chosen to have a reduced thickness in a part along the first cutting edge. However, even if this were not the case, Kinoshita ‘312 does teach that in the manufacturing method of the cutting tool,  the cutting edge may be honed by barreling, brushing, blasting, or the like ([0088]). An ordinarily skilled artisan would appreciate that subjecting the cutting edge to honing would result in at least a marginal decrease in the thickness of the first region in a direction orthogonal to the first surface in a part along the first cutting edge, thus resulting in a reduced thickness relative to the thickness of the first region in a direction orthogonal to the first surface in a middle part of the first surface.
Regarding claim 6, Kinoshita ‘312 teaches that 4the base member further comprises a third surface located opposite the first surface (see Fig. 1(b), side opposite #2) and adjacent to the second surface (see Fig. 1(b), #3 (second surface) adjacent to side opposite #2). Additionally, although ‘312 does not explicitly teach that the base member further comprises a second cutting edge located in at least a part of a second ridge line which the third surface intersects with the second surface, the symmetry of the part depicted in Figs. 1(a) and 1(b) provides a preponderance of evidence that such a second cutting edge is present on the base member as well. Additionally, the Examiner notes that ‘312 inherently possesses a base member comprising a third region comprising the third surface. For example, the “third region” may be the third surface, shown in Fig. 1(b) as the surface across from #2.
Further, Kinoshita ‘312 teaches that previous research has resulted in the finding that by reducing the concentration of a binder phase in the surface portion of a cermet relative to the concentration of the binder phase within the interior thereof, the ratio of a hard phase in the surface may be increased, thereby allowing for raised compression residual stresses to remain in the surface portion of the sintered body, thereby improving wear resistance, fracture resistance, and thermal shock resistance of the cermet ([0003]).
It would have been obvious to an ordinarily skilled artisan to reducing the concentration of a binder phase in surface portions of a cermet (e.g. the third region comprising the third surface) relative to the concentration of the binder phase within the interior thereof (e.g. the second region which mainly encompasses the interior of the sintered body). Doing so would increase the ratio of a hard phase in the surface, thereby allowing for raised compression residual stresses to remain in the surface portion of the sintered body, and improving wear resistance, fracture resistance, and thermal shock resistance of the cermet.

Regarding claim 7, with respect to the claimed requirement that a compressive residual stress of the first hard phase in the second surface is greater than a compressive residual stress of the first hard phase in the first surface, ‘312 teaches that a compressive stress of the first hard phase on an in-plane direction of the flank surface (σ11[1sf]), i.e. the second surface, is 70-180 MPa ([0016], L 1-6), while a compressive stress of the first hard phase in the rake surface (σ11[1r]), i.e. the first surface, is 50 MPa or below ([0009], L 14-18). Thus, from this disclosure, it can be concluded that Kinoshita ‘312 teaches that a compressive residual stress of the first hard phase in the second surface is greater than a compressive residual stress of the first hard phase in the first surface.
Additionally, the manufacturing method for producing the cutting insert of the present application/claims and that taught by Kinoshita ‘312 is substantially the same. For example, the process laid out in [0074]-[0090] of ‘312, including mixing of raw material powders, molding, sintering at specific temperatures, stages, atmospheres, and temperature increase/decrease rates, and post-sintering treatments such as grinding, blasting, and coating, is substantially the same as the process disclosed in [0066]-[0077] of the present application.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the cutting insert taught by Kinoshita ‘312 would possess the claimed relationship between the compressive residual stress of the first hard phase in the first and second surfaces as claimed absent evidence or persuasive reasoning to the contrary, in view of the substantial similarity in structure and manufacturing method between the two disclosures.
Regarding claim 9, Kinoshita ‘312 teaches that the compressive residual stress of the second hard phase in the second surface is 200 MPa or above ([0015], L 4-8). Such a compressive residual stress range overlaps the claimed range of 10-400 MPa. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 10, Kinoshita ‘312 teaches that the compressive residual stress of the second hard phase in the first surface is 150 MPa or above ([0009], L 19-21). Such a compressive residual stress range encompasses the claimed range of 450-1000 MPa. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).

Regarding claim 12, Kinoshita ‘312 teaches a cutting insert ([0001] – “sintered cermet”), comprising: a base member comprising a first surface as a rake surface ([0042]; Fig. 1, #2), a second surface as a flank surface adjacent to the first surface ([0042]; Fig. 1, #3), and a first cutting edge located in at least a part of a first ridge line which the first surface intersects with the second surface ([0042]; Fig. 1, #4), wherein the base member comprises a hard phase containing a titanium carbonitride (TiCN) ([0044]), and a binding phase comprising mainly at least one of Co and Ni ([0044]); the hard phase comprises a first hard phase and a second hard phase, the two hard phases having varying amounts of TiCN, and the second hard phase is observed on a lower angle side in a comparison of (422) plane peak in an X-ray diffraction analysis ([0045]-[0046]).
Regarding the claimed requirement that a compressive residual stress of the second hard phase in the second surface is less than a compressive residual stress of the second hard phase in the first surface, the Examiner notes that Kinoshita ‘312 does not measure the compressive residual stresses present in the cutting insert in a way which is directly comparable to the present claims. Rather, ‘312 teaches that a compressive stress of the second hard phase on an in-plane direction of the flank surface (σ11[2sf]), i.e. the second surface, is 200 MPa or above ([0015], L 4-8), while a compressive stress of the second hard phase in the rake surface (σ11[2r]), i.e. the first surface, is 150 MPa or above ([0009], L 19-21). Thus, from this disclosure, it can be concluded that Kinoshita ‘312 encompasses both embodiments wherein a compressive residual stress of the second hard phase in the second surface is less than a compressive residual stress of the second hard phase in the first surface, as well as embodiments wherein a compressive residual stress of the second hard phase in the second surface is less than a compressive residual stress of the second hard phase in the first surface.
Regarding the claimed requirement that a compressive residual stress of the first hard phase in the second surface is greater than a compressive residual stress of the first hard phase in the first surface, ‘312 teaches that a compressive stress of the first hard phase on an in-plane direction of the flank surface (σ11[1sf]), i.e. the second surface, is 70-180 MPa ([0016], L 1-6), while a compressive stress of the first hard phase in the rake surface (σ11[1r]), i.e. the first surface, is 50 MPa or below ([0009], L 14-18). Thus, from this disclosure, it can be concluded that Kinoshita ‘312 teaches that a compressive residual stress of the first hard phase in the second surface is greater than a compressive residual stress of the first hard phase in the first surface.
Additionally, the manufacturing method for producing the cutting insert of the present application/claims and that taught by Kinoshita ‘312 is substantially the same. For example, the process laid out in [0074]-[0090] of ‘312, including mixing of raw material powders, molding, sintering at specific temperatures, stages, atmospheres, and temperature increase/decrease rates, and post-sintering treatments such as grinding, blasting, and coating, is substantially the same as the process disclosed in [0066]-[0077] of the present application.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the cutting insert taught by Kinoshita ‘312 would possess the claimed relationships between a) the compressive residual stress of the second hard phase in the first and second surfaces, and b) the compressive residual stress of the first hard phase in the first and second surfaces, as claimed absent evidence or persuasive reasoning to the contrary, in view of the substantial similarity in structure and manufacturing method between the two disclosures.
Kinoshita ‘312 does not explicitly teach that the binding phase comprises tungsten.
Kinoshita ‘051 teaches a cutting tool made of a cermet ([0007]) formed of a similar composition ([0026]; [0073]) and by a similar manufacturing process ([0073]-[0078]) to both Kinoshita ‘312 and the present application. Kinoshita ‘051 teaches that when adding and mixing raw material powders, at least one type of metal W powder and a WC1-x (0<x≤1) powder with an average grain size of 2-10 microns is added ([0073], L 9-11). Further, ‘051 teaches that by controlling the temperature increasing pattern and the timing for introducing a predetermined amount of inert gas during the firing/sintering in a manner substantially similar to that disclosed both in Kinoshita ‘312 and the present application, the metal W powder and/or WC1-x (0<x≤1) powder aggregated in the mixed powder forms an aggregated portion due to the other group IV, V, and VI elements being carbonized and nitrided while melting. In addition, the Co powder and Ni powder dissolve in each other while melting, surround the periphery of the hard phase, and make a bond between the hard phases, resulting in a cermet ([0077]). Kinoshita ‘051 teaches that the formation of an aggregated portion, due to addition of metal W or WC1-x (0<x≤1) powder, has the effect of preventing the formation of cracks, and allows for achieving a sharp state in the cutting tool by eliminating chipping in a blade edge ([0040])
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kinoshita ‘051 into Kinoshita ‘312, and add a metal W or WC1-x (0<x≤1) powder to the blend of raw material powders when forming the cutting tool. Doing so would promote the formation of an aggregated portion containing tungsten, which has the effect of preventing the formation of cracks, and allows for achieving a sharp state in the cutting tool by eliminating chipping in a blade edge.
The Examiner has attributed the formation of an aggregated portion including the at least one type of metal W powder and WC1-x (0<x≤1) powder to be an extension of the binding phase of the cutting insert. Thus, the combined teachings of Kinoshita ‘312 and ‘051 suggest a binding phase comprising tungsten and at least one of cobalt and nickel.
Regarding claim 13, the Examiner notes that Kinoshita ‘312 inherently possesses a base member comprising a first region comprising the first surface, and a second region located further away from the first surface than the first region. For example, the “first region” may be the first surface, and the “second region” may include the interior of the base member/cutting tool as well as the second, or flank, surface.
Further, Kinoshita ‘312 teaches that previous research has resulted in the finding that by reducing the concentration of a binder phase in the surface portion of a cermet relative to the concentration of the binder phase within the interior thereof, the ratio of a hard phase in the surface may be increased, thereby allowing for raised compression residual stresses to remain in the surface portion of the sintered body, thereby improving wear resistance, fracture resistance, and thermal shock resistance of the cermet ([0003]).
It would have been obvious to an ordinarily skilled artisan to reducing the concentration of a binder phase in surface portions of a cermet (i.e. including the aforementioned “first region”) relative to the concentration of the binder phase within the interior thereof (i.e. a region encompassed by the aforementioned “second region”). Doing so would increase the ratio of a hard phase in the surface, thereby allowing for raised compression residual stresses to remain in the surface portion of the sintered body, and improving wear resistance, fracture resistance, and thermal shock resistance of the cermet.
Regarding claim 14, the Examiner notes that the second region may be arbitrarily chosen so as to include the second surface (i.e. the flank surface) of the cutting insert/cutting tool, as discussed previously. 
Further, Kinoshita ‘312 teaches that previous research has resulted in the finding that by reducing the concentration of a binder phase in the surface portion of a cermet relative to the concentration of the binder phase within the interior thereof, the ratio of a hard phase in the surface may be increased, thereby allowing for raised compression residual stresses to remain in the surface portion of the sintered body, thereby improving wear resistance, fracture resistance, and thermal shock resistance of the cermet ([0003]).
It would have been obvious to an ordinarily skilled artisan to reducing the concentration of a binder phase in surface portions of a cermet (e.g. the second or “flank” surface) relative to the concentration of the binder phase within the interior thereof (e.g. the subsection of the second region which is located at a depth of 500 microns or more from the second surface). Doing so would increase the ratio of a hard phase in the surface, thereby allowing for raised compression residual stresses to remain in the surface portion of the sintered body, and improving wear resistance, fracture resistance, and thermal shock resistance of the cermet.
Regarding claim 15, with respect to the claimed requirement that a compressive residual stress of the second hard phase in the second region (encompassing the second surface) is less than a compressive residual stress of the second hard phase in the first region (corresponding essentially to the first surface), the Examiner notes that Kinoshita ‘312 does not measure the compressive residual stresses present in the cutting insert in a way which is directly comparable to the present claims. Rather, ‘312 teaches that a compressive stress of the second hard phase on an in-plane direction of the flank surface (σ11[2sf]), i.e. the second surface, is 200 MPa or above ([0015], L 4-8), while a compressive stress of the second hard phase in the rake surface (σ11[2r]), i.e. the first surface, is 150 MPa or above ([0009], L 19-21). Thus, from this disclosure, it can be concluded that Kinoshita ‘312 encompasses both embodiments wherein a compressive residual stress of the second hard phase in the second surface/region is less than a compressive residual stress of the second hard phase in the first surface/region, as well as embodiments wherein a compressive residual stress of the second hard phase in the second surface/region is less than a compressive residual stress of the second hard phase in the first surface/region.
Additionally, the manufacturing method for producing the cutting insert of the present application/claims and that taught by Kinoshita ‘312 is substantially the same. For example, the process laid out in [0074]-[0090] of ‘312, including mixing of raw material powders, molding, sintering at specific temperatures, stages, atmospheres, and temperature increase/decrease rates, and post-sintering treatments such as grinding, blasting, and coating, is substantially the same as the process disclosed in [0066]-[0077] of the present application.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the cutting insert taught by Kinoshita ‘312 would possess the claimed relationship between the compressive residual stress of the second hard phase in the first and second regions as claimed absent evidence or persuasive reasoning to the contrary, in view of the substantial similarity in structure and manufacturing method between the two disclosures.
Regarding claim 16, Kinoshita ‘312 does not explicitly teach that a thickness of the first region in a direction orthogonal to the first surface in a part along the first cutting edge is less than a thickness of the first region in a direction orthogonal to the first surface in a middle part of the first surface. The Examiner notes that the first region may be arbitrarily chosen, and thus may be chosen to have a reduced thickness in a part along the first cutting edge. However, even if this were not the case, Kinoshita ‘312 does teach that in the manufacturing method of the cutting tool,  the cutting edge may be honed by barreling, brushing, blasting, or the like ([0088]). An ordinarily skilled artisan would appreciate that subjecting the cutting edge to honing would result in at least a marginal decrease in the thickness of the first region in a direction orthogonal to the first surface in a part along the first cutting edge, thus resulting in a reduced thickness relative to the thickness of the first region in a direction orthogonal to the first surface in a middle part of the first surface.
Regarding claim 17, Kinoshita ‘312 teaches that 4the base member further comprises a third surface located opposite the first surface (see Fig. 1(b), side opposite #2) and adjacent to the second surface (see Fig. 1(b), #3 (second surface) adjacent to side opposite #2). Additionally, although ‘312 does not explicitly teach that the base member further comprises a second cutting edge located in at least a part of a second ridge line which the third surface intersects with the second surface, the symmetry of the part depicted in Figs. 1(a) and 1(b) provides a preponderance of evidence that such a second cutting edge is present on the base member as well. Additionally, the Examiner notes that ‘312 inherently possesses a base member comprising a third region comprising the third surface. For example, the “third region” may be the third surface, shown in Fig. 1(b) as the surface across from #2.
Further, Kinoshita ‘312 teaches that previous research has resulted in the finding that by reducing the concentration of a binder phase in the surface portion of a cermet relative to the concentration of the binder phase within the interior thereof, the ratio of a hard phase in the surface may be increased, thereby allowing for raised compression residual stresses to remain in the surface portion of the sintered body, thereby improving wear resistance, fracture resistance, and thermal shock resistance of the cermet ([0003]).
It would have been obvious to an ordinarily skilled artisan to reducing the concentration of a binder phase in surface portions of a cermet (e.g. the third region comprising the third surface) relative to the concentration of the binder phase within the interior thereof (e.g. the second region which mainly encompasses the interior of the sintered body). Doing so would increase the ratio of a hard phase in the surface, thereby allowing for raised compression residual stresses to remain in the surface portion of the sintered body, and improving wear resistance, fracture resistance, and thermal shock resistance of the cermet.
Regarding claim 19, Kinoshita ‘312 teaches that the compressive residual stress of the second hard phase in the second surface is 200 MPa or above ([0015], L 4-8). Such a compressive residual stress range overlaps the claimed range of 10-400 MPa. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Further, Kinoshita ‘312 teaches that the compressive residual stress of the second hard phase in the first surface is 150 MPa or above ([0009], L 19-21). Such a compressive residual stress range encompasses the claimed range of 450-1000 MPa. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).









Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0129312 (“Kinoshita ‘312” or “’312”; of record, cited on PTO-892 of 12/22/2020) in view of WO 2014/084389 (“Kinoshita ‘051” or “’051”; herein citing US 2015/0299051 as English translation) as applied to claims 1 and 12 respectively, further in view of US 2007/0253787 (“Ishii”; of record).
Regarding claims 8 and 18, the Examiner notes that the Applicant’s definition of “maximum height” is found in [0057] of the instant specification, stating “a difference between a highest portion of a mountain and a deepest portion of a valley is the maximum height (Rz)”. Thus, this “maximum height” is equivalent to a measurement of maximum surface roughness. Kinoshita ‘312 is silent with respect to the maximum height i.e. maximum surface roughness Rz of the cutting insert in any particular regions.
Ishii teaches a cutting tool including a rake face (analogous to the first surface of the instant claim) (Abstract; Fig. 3, #5), a flank face (analogous to the second surface of the instant claim) (Abstract; Fig. 3, #6), and a cutting edge (analogous to a first ridge line in a front view of the second surface (see Instant Application: [0008], L 3-5)) (Abstract; Fig. 3, #7). Ishii teaches that a maximum height of the roughness profile Rz(A) of the region A, located on the rake face, is 0.5-1.0 μm ([0034]). Additionally, Ishii teaches that the maximum height is set to this level to suppress tendency to cause chipping and cracking that would lead to reduction in the fracture resistance ([0034], L 12-18). Further, Ishii teaches that the region B, located on the cutting edge ([0041]), is preferably structured so that a maximum height of the roughness profile Rz(B) in the region B is 0.1-1.5 μm ([0036]). Additionally, Ishii teaches that the maximum height is set to this level to have a surface texture that is highly effective in reducing occurrence of chipping and adhesion, thereby making it possible to reduce the abnormal wear ([0036], L 4-8).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ishii into Kinoshita ‘312 and provide a maximum height of 0.5-1.0 μm on the rake face or first surface, and a maximum height of 0.1-1.5 μm on the cutting edge, or first ridge line in a front view of the second surface. Setting the maximum height to these levels suppresses tendency to cause chipping and cracking that would lead to reduction in the fracture resistance, and provides a surface texture that is highly effective in reducing occurrence of chipping and adhesion, thereby making it possible to reduce the abnormal wear.
Although Ishii does not specifically teach a desired maximum height of the flank surface or second surface, and ordinarily skilled artisan could have taken the teachings of Ishii with respect to the rake face and be motivated to apply those same features to the flank face, with the expectation of suppressing tendency to cause chipping and cracking that would lead to reduction in the fracture resistance.
The Examiner notes that the maximum height of the rake face, or first surface, and by extension the flank face, or second surface, taught by modified Kinoshita ‘312 (0.5-1.0 μm) falls within the claimed ranges of 0.3-1.5 μm for the first surface, and 0.2-1 μm for the second surface.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the maximum height of the cutting edge, or the first ridge line in a front view of the second surface, taught by modified Kinoshita ‘312 (0.1-1.5 μm) overlaps with that claimed in the instant claim (1.5-6 μm).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0129312 (“Kinoshita ‘312” or “’312”; of record, cited on PTO-892 of 12/22/2020) in view of WO 2014/084389 (“Kinoshita ‘051” or “’051”; herein citing US 2015/0299051 as English translation), and US 2007/0092761 (“Ohata”; of record).
Regarding claims 11 and 20, Kinoshita ‘312 teaches a cutting tool (Title). As the parts of the claimed cutting tool are simply general and commonly used parts, with the addition of the previously described cutting insert, an ordinarily skilled artisan would appreciate the aforementioned combined teachings by Kinoshita ‘312 and ‘051 to cover the claimed cutting tool comprising: a holder comprising a pocket at a side of a front end of the holder; and the cutting insert according to either of claims 1 or 12, the cutting insert located in the pocket.
Further, Ohata teaches a milling tool ([0031]; Fig. 3, #30) comprising a holder ([0031]; Fig. 3, #31) comprising a pocket at a side of a front end of the holder ([0031]; Fig. 3, # 32); and a cutting insert ([0031]; Fig. 3, #11), the cutting insert located in the pocket. Thus, the general structure of the claimed cutting tool is known in the art, and it would have been obvious to apply the cutting tool taught by Kinoshita ‘312 in view of Kinoshita ‘051 as the cutting insert within the milling tool taught by Ohata, for enabling a practical application of the cutting tool/insert.

Response to Arguments
Applicant’s remarks filed 8/5/2022 are acknowledged and have been fully considered. Applicant has argued that the amendment to independent claim 1 distinguishes over the applied prior art. The Examiner finds this to be persuasive, and as such, the previous grounds of rejection citing Tokunaga in view of Taniuchi and Yoshimura have been withdrawn. However, it is noted that new grounds of rejection have been entered for amended claim 1 and its dependents, the result of further search and consideration given in view of the amendments.
Applicant argues further with respect to dependent claim 7 and newly entered independent claim 12, arguing against the now-withdrawn grounds of rejection citing Tokunaga in view of Taniuchi and Yoshimura. As these grounds of rejection have been withdrawn, Applicant’s arguments are moot. They also do not appear to be relevant or persuasive in view of the newly entered grounds of rejection citing Kinoshita ‘312 and ‘051.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735